 



Exhibit 10.6
THE TALBOTS, INC.
2003 EXECUTIVE STOCK BASED INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
August 7, 2007
The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
     The undersigned acknowledges receipt from The Talbots, Inc. (together with
its subsidiaries, the “Company” or “Talbots”) of (i) this Restricted Stock
Agreement providing the terms and conditions of a grant of restricted stock made
on August 7, 2007 under the 2003 Executive Stock Based Incentive Plan, as
amended and restated (the “Plan”), and (ii) a copy of the Plan.
     The restricted stock grant (the “Award”) is for 350,000 shares of Common
Stock of the Company, $.01 par value (the “Restricted Stock”).
     The amount of $3,500.00 in full payment of the purchase price for each
share of Restricted Stock (being $.01 per share) has been paid by the Company on
behalf of the undersigned, as additional compensation to the undersigned.
     In consideration of the Company’s accepting this Agreement and delivering
the shares of Restricted Stock provided for herein, the undersigned hereby
agrees with the Company as follows:

  1.   Restricted Period.     (a)   No Transfer of Shares. During the period of
time that any shares of Restricted Stock are unvested as set forth in paragraphs
1(b) below (the “Restricted Period”), such unvested shares shall not be sold,
assigned, transferred, pledged,

 



--------------------------------------------------------------------------------



 



      hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution or as provided in this Agreement.

  (b)   Vesting Period. Except as otherwise provided below, the Restricted Stock
subject to this Award shall vest as follows: (i) twenty-five percent (25%) on
March 15, 2008; (ii) twenty-five percent (25%) on March 15, 2009; and
(iii) fifty percent (50%) on March 15, 2010.

     2. The Company will have the option to repurchase the Restricted Stock that
has not yet vested at a price of $.01 per share, which price may be amended from
time to time by the Compensation Committee of the Company (the “Committee”) at
its discretion. Such option will be exercisable with respect to such unvested
shares of Restricted Stock (i) if the undersigned’s continuous employment for
the Company or an Affiliate (as such term is defined below) shall terminate for
any reason, except solely by reason of a period of Related Employment (as such
term is defined in the Plan), or except as otherwise provided in paragraphs
3(a), 3(b) and 3(c) hereof, prior to the expiration of the Restricted Period
with respect to such unvested shares of Restricted Stock, and (ii) if, on or
prior to the expiration of the Restricted Period with respect to such unvested
shares of Restricted Stock or the earlier lapse of this repurchase option with
respect to such unvested shares of Restricted Stock, the undersigned has not
paid to the Company an amount equal to any federal, state, local or foreign
income or other taxes which the Company determines is required to be withheld in
respect of such shares. At your election, the Committee hereby authorizes you to
satisfy any such withholding tax obligation in whole or in part by the Company
withholding, or your transferring to the Company, shares of Common Stock of the
Company in satisfaction of any such obligations, determined using the fair
market value of such shares at the time of such vesting. Any such shares of
Common Stock delivered to the Company in satisfaction of all or any portion of
such withholding taxes shall be appropriately endorsed for transfer and
assignment to the Company. In all events, no share shall be issued until full
payment therefor has been delivered to and received by the Company.
     Any attempt by the undersigned to dispose of any unvested Restricted Stock
in contravention of the foregoing repurchase option of the

 



--------------------------------------------------------------------------------



 



Company shall be null and void and without effect. If the Company’s repurchase
option is not exercised by the Company with respect to any unvested shares of
Restricted Stock within 120 days after the later of (i) the date the undersigned
is finally removed from the payroll of the Company or its Affiliates or (ii) any
later effective date of employment termination (in each case, including any
period of challenge or appeal by the undersigned), such repurchase option shall
terminate and be of no further force and effect.
     For purposes of this Agreement, “Affiliates” means all direct or indirect
subsidiaries of the Company, including without limitation The J. Jill Group,
Inc., as well as any other entity which is now or may later be directly or
indirectly controlled by the Company.

  3.   Death or Disability; Termination without Cause or for Good Reason; Change
in Control.

  (a)   If the undersigned has been in continuous employment for the Company or
an Affiliate since the date on which the Award was granted, and while in such
employment, the undersigned dies, or her employment is terminated by reason of
disability (as such term is defined in Paragraph 12 of the Plan), and any such
event shall occur prior to the end of the Restricted Period with respect to any
unvested Restricted Stock, the Committee shall immediately cancel the repurchase
option described in paragraph 2 hereof and any and all other restrictions on the
unvested Restricted Stock subject to the Award; and such shares shall no longer
be subject to the restrictions under paragraph 2 hereof and shall be deemed
vested.     (b)   In the event that the undersigned’s employment is terminated
without Cause (as defined below) by the Company or by an Affiliate, or in the
event that the undersigned terminates her employment with the Company or an
Affiliate for Good Reason (as defined below), in each case prior to the end of
the Restricted Period, with respect to any unvested Restricted Stock, then
(i) the Restricted Period shall be deemed to have expired on such date with
respect to such unvested Restricted

 



--------------------------------------------------------------------------------



 



      Stock, (ii) the Company agrees not to exercise any repurchase option
described in paragraph 2 with respect to such unvested Restricted Stock and
(iii) such shares shall therefore no longer be subject to the restrictions under
paragraph 2 hereof and shall be deemed vested.

  (c)   If a Change in Control Event (as such term is defined in the Plan)
occurs prior to the end of the Restricted Period, with respect to any unvested
Restricted Stock, then (i) the Restricted Period shall be deemed to have expired
on such date with respect to such unvested Restricted Stock, (ii) the Company
agrees not to exercise any repurchase option described in paragraph 2 with
respect to such unvested Restricted Stock and (iii) such shares shall therefore
no longer be subject to the restrictions under paragraph 2 hereof and shall be
deemed vested.     (d)   For purposes of clarity, in the event that (i) the
undersigned’s employment is terminated for Cause by the Company or by an
Affiliate or (ii) the undersigned terminates her employment with the Company or
an Affiliate without Good Reason, in each case prior to the end of the
Restricted Period, then with respect to any then unvested Restricted Stock, the
Company shall have the repurchase option described in paragraph 2 above.

     “Termination without Cause,” “termination for Good Reason,” “termination
for Cause” and “termination without Good Reason” shall have the meanings set
forth in the Employment Agreement between you and the Company dated June 28,
2007 (“Employment Agreement”).

  4.   Issuance and Repurchase of Restricted Stock.

     Each certificate for Restricted Stock issued pursuant to this Award shall
be deposited by the undersigned with the Company, together with a stock power
endorsed in blank, or shall be evidenced in such other manner permitted by
applicable law as determined by the Committee in its discretion. If the Company
chooses to exercise its option to repurchase unvested Restricted Stock as
described in paragraph 2 hereof, title to such

 



--------------------------------------------------------------------------------



 



shares shall be deemed transferred to the Company without further action by the
undersigned. Contemporaneously with such transfer of title to such shares, the
Company shall pay to the undersigned, or in the event of her death, her personal
representative, as the case may be, the $0.01 per share purchase price for such
shares of repurchased Restricted Stock.

  5.   Certificates.     (a)   The undersigned acknowledges that all
certificates evidencing shares of Restricted Stock of the Company issued
pursuant to this Award and this Agreement shall bear a restrictive legend as
follows:

“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE PARTLY PAID AND ARE SUBJECT TO
(i) RESTRICTIONS ON TRANSFER AND (ii) A REPURCHASE OPTION OF THE TALBOTS, INC.
UNDER CERTAIN CIRCUMSTANCES, PURSUANT TO THE PROVISIONS OF THE TALBOTS, INC.
2003 EXECUTIVE STOCK BASED INCENTIVE PLAN, AS AMENDED AND RESTATED, AND A
RESTRICTED STOCK AGREEMENT DATED AS OF AUGUST 7, 2007 BY AND BETWEEN TRUDY F.
SULLIVAN AND THE TALBOTS, INC. THE PLAN AND THE AGREEMENT ARE AVAILABLE FOR
INSPECTION AT THE PRINCIPAL OFFICES OF THE TALBOTS, INC.”
(Place date stamp)

  (b)   The undersigned acknowledges that the certificate evidencing the shares
of Restricted Stock delivered pursuant to this Agreement may be issued in
several denominations. The date appearing immediately below the legend on each
stock certificate will be the date on which shares represented by such
certificate are scheduled to become free of the restrictions as set forth in
paragraph 1(b) above, subject to all of the other terms and conditions of this
Agreement.

 



--------------------------------------------------------------------------------



 



  6.   Restriction.

     The undersigned understands that the Company has filed with the Securities
and Exchange Commission a Form S-8 registration statement under the Securities
Act of 1933 with respect to the Plan and the shares covered by this Agreement.
The undersigned understands that once shares have become free of restrictions,
new certificates will be issued by the Company’s transfer agent not containing
the legend provided for in paragraph 5 hereof, and that the undersigned will be
free to sell the shares of Common Stock evidenced by such certificates not
bearing such legend, subject to applicable requirements of federal and state
securities laws and the requirements of this Agreement. The undersigned agrees
that any such sales will be effected by means of a broker’s transaction using
the facilities of the stock exchange where the Common Stock is then listed. The
Company will endeavor to keep such registration statement effective to permit
such sale, but in the event the Company notifies the undersigned that such
registration statement is not then effective, the undersigned agrees to refrain
from sales of shares of Common Stock until such time as the Company advises her
that such registration statement has become effective.

  7.   Rights with Respect to Shares.

     The undersigned shall have, after issuance of a certificate for the number
of shares of Restricted Stock awarded and prior to the expiration of any
Restricted Period (or the earlier repurchase of unvested shares of Restricted
Stock by the Company), the right to vote the same and to receive dividends or
other distributions made or paid with respect to such Restricted Stock, subject,
however, to the options, restrictions and limitations imposed thereon pursuant
to this Agreement and the Plan.

  8.   Subject to Terms of the Plan.

     This Agreement shall be subject in all respects to the terms and conditions
of the Plan and in the event of any question or controversy relating to the
terms of the Plan, the decision of the Committee shall be final and conclusive,
except as expressly set forth in this Agreement or as expressly set forth in the
Employment Agreement.

 



--------------------------------------------------------------------------------



 



  9.   Trading Black Out Periods.

     By entering into this Agreement the undersigned expressly agrees that:
(i) during all periods of employment of the undersigned with the Company or its
Affiliates, or while the undersigned is otherwise maintained on the payroll of
the Company or its Affiliates, the undersigned shall abide by all trading “black
out” periods with respect to purchases or sales of the Company’s stock or
exercises of stock options for the Company’s stock established from time to time
by the Company (“Trading Black Out Periods”) and (ii) upon any cessation or
termination of employment with the Company or its Affiliates for any reason, the
undersigned agrees that for a period of six (6) months following the effective
date of any termination of employment or, if later, for a period or six
(6) months following the date as of which the undersigned is no longer on the
payroll of the Company or its Affiliates, the undersigned shall continue to
abide by all such Trading Black Out Periods established from time to time by the
Company.

         
 
  Executive:   /s/ Trudy F. Sullivan
 
       
 
      TRUDY F. SULLIVAN

Agreed:

          THE TALBOTS, INC.    
 
       
By:
  /s/ John Fiske
 
John Fiske III    
 
  Senior Vice President,    
 
  Human Resources    

 